Order, Supreme Court, New York County (Carol Edmead, J.), entered March 10, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record affords no ground to infer that the complained-of remarks either altered the conditions of plaintiffs employment by being subjectively perceived by him as abusive or created an environment that a reasonable person would find hostile or abusive (see Harris v Forklift Systems, Inc., 510 US 17, 23 *264[1993]). Plaintiff did not allege, much less attempt to show, that these remarks interfered with his job performance (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 311 [2004]). Nor do the complained-of remarks themselves, or in combination with any other evidence, raise an issue of fact as to whether the elimination of plaintiffs position and ensuing termination of his employment were attributable to a discriminatory motive (see St. Mary’s Honor Center v Hicks, 509 US 502, 515 [1993]). Concur—Saxe, J.P, Friedman, Sweeny, McGuire and Malone, JJ.